In this separation action brought by plaintiff-husband against his wife, on the ground of abandonment and cruel and inhuman treatment, including adultery on the part of the defendant, the wife interposed two counterclaims seeking a separation on the ground of cruel and inhuman treatment, and divorce. An order was entered awarding defendant alimony of $250 a week and a counsel fee of $4,500, and the plaintiff appeals. Order modified on the law and the facts by reducing the alimony to $150 a week and the counsel fee to $3,000, and as so modified, affirmed, without costs. In our opinion, the amounts awarded by the Special Term are excessive. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur. Settle order on notice.